Citation Nr: 0909129	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  06-20 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for sleep apnea to include 
as secondary to service-connected post-traumatic stress 
disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Mrs. W. 


ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
January 1969 to January 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decision in October 2005 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In November 2006, the Veteran appeared at a hearing before 
the undersigned Veterans Law Judge. A transcript of the 
hearing is in the record.  

In October 2007, the Board remanded the claim of service 
connection for sleep apnea.  As the requested development has 
been completed, no further action is necessary to comply with 
the Board's remand directives.  Stegall v. West, 11 Vet. App. 
268 (1998).


FINDING OF FACT

Sleep apnea, first diagnosed after service, is unrelated to 
an injury, disease, or event of service origin; and sleep 
apnea is not caused by or made worse by service-connected 
post-traumatic stress disorder, including medication for 
treatment of service-connected post-traumatic stress 
disorder. 


CONCLUSION OF LAW

Sleep apnea was not incurred in service and sleep apnea is 
not proximately due to or aggravated by service-connected 
post-traumatic stress disorder.  38 U.S.C.A. §§ 1110, 1131, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2008).38 
C.F.R. §3.310(a) and (b) (2008).  



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. 

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability. 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO. Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in April 2005, in May 2005, in October 2005, 
in March 2006, and in November 2007.  The VCAA notice 
included the type of evidence needed to substantiate the: 
claim of service connection to include secondary service 
connection, namely, evidence of an injury or disease in 
service or event in service, causing injury or disease; 
evidence of current disability; or evidence of a relationship 
between the current disability and the injury, disease, or 
event in service and a service-connected disability.  


The Veteran was notified that VA would obtain service 
records, VA records, and records of other Federal agencies 
and that he could submit other records not in the custody of 
a Federal agency such as private medical records or with his 
authorization VA would obtain any non-Federal records on his 
behalf.  The notice included the provisions for the effective 
date of a claim and for the degree of disability assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and of Dingess v. Nicholson, 19 
Vet. App. 473 (notice of the elements of the claim).

To the extent that the VCAA notice was provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication. The timing error was cured by adequate 
content-complying VCAA notice and subsequent readjudication 
as evidenced by the supplemental statement of the case, dated 
in June 2008.  Mayfield v. Nicholson, 07-7130 (Fed. Cir. 
Sept. 17, 2007) (Timing error cured by adequate VCAA notice 
and subsequent readjudication without resorting to 
prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  Both VA and private records have been 
obtained.  The Veteran was afforded a VA examination to 
determine whether there is a relationship between sleep apnea 
and service-connected post-traumatic stress disorder.  

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
him in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Secondary service connection may be granted for a disability 
that is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a).  Secondary 
service connection includes the concept of aggravation of a 
nonservice-connected disability by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  In 
October 2006, 38 C.F.R. § 3.310(a) was amended to conform 
with Allen, additionally, other substantive changes were 
made.  As the claim was filed before the other substantive 
changes were made, only the changes that conform to Allen 
apply.

Factual Background

According to a VA memorandum, dated in October 2005, the 
Federal custodian of service records mailed the Veteran's 
service treatment records to the RO in July 2000 and the 
service treatment records were considered in rating decisions 
up to August 2001.  

In February 2002, the RO could not locate the service 
treatment records and after a thorough search, notified the 
Veteran that his service treatment records were unavailable.  

Private medical records, covering the period from 1976 to 
2000, contain no reference to sleep apnea.  

VA records, beginning in 2000, show that in March 2001 post-
traumatic stress disorder was first diagnosed.  In a rating 
decision in August 2001, the RO granted service connection 
for post-traumatic stress disorder, which is currently rated 
70 percent disabling.  In June 2003, it was noted that the 
Veteran's sleep characteristics, he snored and occasional 
stopped breathing while sleeping, suggested sleep apnea and a 
sleep study was recommended. 

In November 2006, the Veteran testified that he was not 
treated for sleep apnea during service and that sleep apnea 
was caused by service-connected post-traumatic stress 
disorder and medication for post-traumatic stress disorder.  
The Veteran stated he had difficulty sleeping because of 
nightmares due to post-traumatic stress disorder and that his 
problems with sleep apnea began five or six years previously 
when he started taking a lot of medication.

In October 2007, the Board remanded the claim because the 
record did not contain sufficient evidence to decide claim.  
The Board requested additional VA records and directed the RO 
to afford the Veteran a VA examination to determine whether 
it was at least as likely as not that sleep apnea, if 
diagnosed, was caused or aggravated by service-connected 
post-traumatic stress disorder.  

The additional VA records show that in November and in 
December 2004 sleep studies showed obstructive sleep apnea, 
and it was suggested that the Veteran avoid sedative, 
hypnotic, or narcotic medications and sleep deprivation.  



On VA examination in May 2008, the physician stated that he 
had reviewed the Veteran's record, including the sleep study 
that showed obstructive sleep apnea.  The Veteran did not 
relate sleep apnea to the concomitant diagnosis of 
post-traumatic stress disorder, but did relate sleep apnea to 
nightmares, which were clearly related to post-traumatic 
stress disorder.  The diagnosis was obstructive sleep apnea.  
The VA physician expressed the opinion that there was no 
relationship between the Veteran's post-traumatic stress 
disorder and obstructive sleep apnea and that obstructive 
sleep apnea was not made worse by post-traumatic stress 
disorder as the two were entirely separate.  

VA records show that the Veteran is on several drugs for 
symptoms of depression and anxiety and that nightmares and 
insomnia as evidence of sleep disturbance are manifestations 
of the Veteran's post-traumatic stress disorder. 

Analysis

As the Veteran's service treatment records are unavailable, 
there is a heightened obligation to explain findings and to 
carefully consider the benefit-of-the-doubt standard of 
proof.   O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Although the Veteran's service treatment records are 
unavailable, there is no competent evidence contemporaneous 
with service or since service from any other source that 
establishes that sleep apnea was either present coincident 
with service, or is related to an injury, disease, or event 
of service origin, excluding post-traumatic stress disorder, 
which is separately addressed below.  And in November 2006, 
the Veteran testified that sleep apnea was not treated in 
service and that his problems with sleep apnea began five or 
years earlier, when he started taking medication, including 
medication for post-traumatic stress disorder. 

For the above reasons, the Board finds that sleep apnea was 
not present coincident with service and sleep apnea is 
otherwise unrelated to an injury, disease, or event of 
service origin, excluding post-traumatic stress disorder, and 
direct service connection for sleep apnea under 38 U.S.C.A. 
§ 1110 and 38 C.F.R. § 3.303(a) has not been established.  

Also, as there is no competent evidence either 
contemporaneous with or after service that sleep apnea was 
noted during service, the principles of service connection 
pertaining to chronicity and continuity of symptomatology 
under 38 C.F.R. § 3.303(b) do not apply.  Savage v. Gober, 
10 Vet. App. 488, 495-96 (1997).

On the question of secondary service connection, the Veteran 
asserts that sleep apnea was caused by service-connected 
post-traumatic stress disorder and medication for post-
traumatic stress disorder.  The question therefore is whether 
sleep apnea was caused by or aggravated by (permanently made 
worse) service-connected post-traumatic stress disorder, 
including medication for post-traumatic stress disorder.  38 
C.F.R. § 3.310(a).  

To the extent the Veteran testified about the association 
between sleep apnea and service-connected post-traumatic 
stress disorder, including medication for post-traumatic 
stress disorder, where as here, there is a question of 
medical causation, where a lay assertion on medical causation 
is not competent evidence, Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993), competent medical evidence is required to 
substantiate the claim.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or opinion. 38 C.F.R. 
§ 3.159. 

As a lay person, the veteran is not qualified through 
education, training, and expertise to offer an opinion on 
medical causation.  For this reason, the Board rejects the 
Veteran's lay statements and testimony as competent evidence 
to substantiate the claim of secondary service connection due 
to service-connected post-traumatic stress disorder or due to 
medication for treatment of service-connected post-traumatic 
stress disorder.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

As for the medical evidence of record, addressing whether 
sleep apnea is caused by or made permanently worse by 
service-connected post-traumatic stress disorder, on VA 
examination in May 2008, the VA physician expressed the 
opinion that there was no relationship between the Veteran's 
post-traumatic stress disorder and obstructive sleep apnea 
and that obstructive sleep apnea was not made worse by post-
traumatic stress disorder.  As the competent medical opinion 
opposes, rather than supports, the claim, and as the 
competent medical opinion is uncontroverted, the Board finds 
the negative evidence is persuasive and concludes that sleep 
apnea is not caused by or made permanently worse, that is, 
aggravated by service-connected post-traumatic stress 
disorder.  

As for the medical evidence of record, addressing whether 
sleep apnea is caused by or made permanently worse by 
medication for service-connected post-traumatic stress 
disorder, although the sleep studies suggested that the 
Veteran avoid sedative drugs, often used to treat psychiatric 
symptoms, and sleep deprivation, and as the Veteran is taking 
medication for psychiatric symptoms of depression and anxiety 
and he suffers from insomnia or sleep deprivation due to 
nightmares associated with post-traumatic stress disorder, 
there is no competent medical evidence that any medication 
for treatment of service-connected post-traumatic stress 
disorder caused sleep apnea and there is no competent medical 
evidence that sleep apnea is permanently made worse, that is, 
the effects of the medication for treatment of 
service-connected post-traumatic stress disorder causes 
irreversible or a permanent increase in sleep apnea.  In the 
absence of competent evidence favorable to the claim, the 
Board concludes that sleep apnea is not caused by or made 
permanently worse, that is, aggravated by medication for 
treatment of service-connected post-traumatic stress 
disorder. 

As the Board may consider only competent medical evidence to 
support its findings as to questions involving medical 
causation, where lay assertion on medical causation is not 
competent evidence, the preponderance of the evidence is 
against the claim for the reasons articulated, and the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).

                                                                        
(The Order follows on the next page.).




ORDER

Service connection for sleep apnea to include as secondary to 
service-connected post-traumatic stress disorder is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


